WELLS, Justice,
dissenting.
I cannot concur with the approval of the referee’s report that respondent has proven rehabilitation. I believe that the report is internally conflicted by the finding that respondent was writing checks on a bank account which had insufficient balances through October 1995. This fact coupled with the basis of her suspension being the admitted use of client funds for purposes other than for which they were intended, the misappropriation of client funds for personal use, and the failure to maintain her trust accounts in compliance with the Rules Regulating Trust Accounts demonstrates that respondent, within three months of the referee’s report, was continuing the same conduct for which she was suspended. I cannot excuse the continued writing of overdrafts on the basis that she was unaware of the balance in the account.